           Case 5:18-cr-00348-LHK Document 17 Filed 11/01/18 Page 1 of 3



     MASE MEBANE & BRIGGS, P.A.
 1   Christopher G. Lyons
     Florida Bar No.: 985457
 2   2601 South Bayshore Drive, Suite 800
     Miami, Florida 33133
 3   Telephone: (305) 377-3770
     Facsimile: (305) 377-0080
 4   Pro Hac Vice
 5   Ronald Gainor, Esq.
     Florida Bar No. 0606960
 6   Amber Donner, Attorney at Law
     Florida Bar No. 600032
 7   6414 Fairways Drive
     Longmont, CO 80503
 8   Phone: (720) 201-3036
     Fax: (303) 447-0930
 9   gainorlaw@gmail.com
     Pro Hac Vice
10
     Adam Pennella
11   California Bar No. 246260
     717 Washington Street
12   Oakland, CA 94607
     Phone: (510) 451-4600
13   Fax: (510) 451-3002
     adam@wps-law.com
14
     Attorneys for Defendant
15
     VASILE MEREACRE
16
                             UNITED STATES DISTRICT COURT
17                          NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
18
19    UNITED STATES OF AMERICA,                            Case No. CR 18-348 LHK (NC)
20                   Plaintiff,
                                                           STIPULATION AND [PROPOSED]
21    v.                                                   ORDER FOR TEMPORARY
                                                           RELEASE OF DEFENDANT’S
22    VASILE MEREACRE,                                     PASSPORT
23                   Defendant.
24
25
26          IT IS HEREBY STIPULATED by the parties through their counsel that defendant

27   VASILE MEREACRE may temporarily possess his passport in order to travel between

28                                             Page - 1 - of 3
                Stipulation and [Proposed] Order For Temporary Release of Defendant’s Passport
             Case 5:18-cr-00348-LHK Document 17 Filed 11/01/18 Page 2 of 3




 1   Florida and California for his upcoming court appearance, which is set for November 8,
 2   2018.

 3           By way of background, and in support of this stipulation, Defendant states the
 4   following:
 5            1. Defendant is a Canadian citizen and possesses a Canadian driver’s license. He
 6   does not possess a driver’s license or other similar identification issued by any state in the
 7   United States. Defendant is ordered to appear in this Court on November 8, 2018.
 8   Defendant currently resides in Florida. He will not be able to travel (i.e. fly) within the
 9   United States if his only documentation is his Canadian driver’s license; he needs his
10   passport to fly within the United States.
11            2. In order for Defendant to appear before this Court at the upcoming court
12   appearance, it is stipulated by the parties that Defendant may temporarily possess his
13   passport in order to travel. It is agreed that Defendant’s passport may be released to
14   defense counsel (Ronald Gainor) no earlier than November 6, 2018 (the day prior to
15   Defendant’s flight from Florida to California). Defense counsel shall allow Defendant to
16   retain possession of his passport in the airport for the purpose of checking into his flight,
17   proceeding through security and boarding his flight. Defendant’s passport shall be
18   returned to defense counsel once Defendant is on the plane. Defense counsel shall retain
19   possession of Defendant’s passport until Defendant is required to again check into his
20   flight, get through security, and board his return flight to Miami. Once Defendant is on
21   the plane, his passport shall be returned to defense counsel (Chris Lyons). Defendant’s
22   passport shall be surrendered to the U.S. District Court for the Southern District of
23   Florida no later than Tuesday, November 13, 2018 (Monday November 12, 2018 is a
24   court holiday).
25            3. It is further agreed that Defendant shall provide to Pretrial Services his
26   complete itinerary, including his flight information, the location where he will be staying
27   in California, and a way for Pretrial to contact him by phone while he is in California.
28                                                Page - 2 - of 3
                   Stipulation and [Proposed] Order For Temporary Release of Defendant’s Passport
           Case 5:18-cr-00348-LHK Document 17 Filed 11/01/18 Page 3 of 3




 1            4. All other terms of pretrial release shall remain in full force and effect.
 2            5. Undersigned counsel have conferred with AUSA Susan Knight who agrees to

 3   the requests set forth in this stipulation.
 4         SO STIPULATED:
 5
     Dated: October 25, 2018                            _____________/s/_____________
 6                                                      Christopher G. Lyons
 7                                                      Ronald Gainor
                                                        Adam Pennella
 8                                                      Counsel for Vasile Mereacre

 9
     Dated: October 25, 2018                            ALEX G. TSE
10                                                      UNITED STATES ATTORNEY
11
12                                                      _____________/s/_____________
                                                        Susan Knight
13                                                      Assistant United States Attorney
14
15
16            SO ORDERED:

17
     Dated:                                                        __________________________
18                                                                 Honorable Virginia K. DeMarchi
                                                                   United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28                                               Page - 3 - of 3
                  Stipulation and [Proposed] Order For Temporary Release of Defendant’s Passport
